    Case 6:19-cv-00002-JRH-BWC Document 13 Filed 07/17/20 Page 1 of 1
                                                                                                  u
                                                                           u
                                                                                 rijCTOli'';
                                                                                 Li!>-' j 1 ^ 5   i   COURT
                                                                               AUGUSTA D!V.
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF GEORGIA                    |                    q; [ 3
                                    STATESBORO DIVISION

                                                                         CLERK
                                                                               SO.omX GA
ANTONIO LEE SAUNDERS,

                     Plaintiff,                           CIVIL ACTION NO.: 6:19-cv-2

          V.



SOUTHEAST CORRECTIONAL MEDICAL
GROUP AGENCY,

                     Defendant.



                                             ORDER


                independent and de novo review of the entire record,the undeisigned concuis with
          After an


the Magistrate Judge’s Report and Recommendation, doc. 12. PlaintiR did not file Objections to
the Report and Recommendation.

          Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as
the opinion of the Court. The Court DISMISSES Plaintiffs Complaint based on his failure to
state a   claim, DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate
judgment of dismissal, and DENIES Plaintiff informa pauperis status on appeal,
          SO ORDERED,this         /7^day of July, 2020.



                                        J. IUYNIMLI-IALI^ CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SO    HERN DISTRICT OF GEORGIA
